--------------------------------------------------------------------------------

Exhibit 10.33
 
 


Freeport-McMoRan Copper & Gold Inc.
Executive Services Program
 (Replaces the Financial Counseling and Tax Return Preparation and Certification
Program)


1.   Purpose.  The Freeport-McMoRan Copper & Gold Inc. Executive Services
Program (the “Program”) is designed to enable the eligible participants to
devote to the business activities of Freeport-McMoRan Copper & Gold Inc. (the
“Company”) or its subsidiaries the time and attention that such individual would
otherwise have had to devote to their personal planning concerns.
2.   Financial Counseling.  The Program contemplates the provision of
professional counseling services in the area of personal financial and estate
planning by an independent adviser selected by each participant.
3.   Tax Return Preparation and Certification.  The Program contemplates the
provision of professional assistance, by a public accounting firm selected by
the participant, with the preparation and filing of personal income tax returns.
4.   Club Memberships.  The Program contemplates the reimbursement of annual
social and business club membership fees for Program participants for the
primary purpose of facilitating business-related entertaining and networking.
5.   Long-Term Care Insurance.  The Program contemplates the reimbursement of
all or a portion of the premiums relating to long-term care insurance for
Program participants.
6.   Administration.  The Program shall be administered by the President and
Chief Executive Officer of the Company or his or her designees who shall have
full authority to interpret the Program and from time to time adopt rules and
regulations for carrying out the

As amended by the Corporate Personnel Committee on December 2, 2008
 
 

--------------------------------------------------------------------------------

 

Program, subject to such directions as the Corporate Personnel Committee of the
Company’s Board of Directors may give, either as general guidelines or in
particular cases.
7.   Eligibility for Participation.  Participation in the Program shall be
offered to the Chairman of the Board, the President and Chief Executive Officer,
and the Senior Vice Presidents of the Company, and, in addition to such
participants, employees of the Company or any of its subsidiaries who may from
time to time be selected by the President and Chief Executive
Officer.  Participation in the Program is subject to an annual allowance per
eligible participant and will generally continue through the year following each
participant’s retirement unless otherwise determined by the President and Chief
Executive Officer.
8.   General Provisions.  The selection of any employee for participation in the
Program shall not give such employee any right to be retained in the employ of
the Company or any of its subsidiaries, and the right of the Company and of such
subsidiary to dismiss or discharge any such employee is specifically
reserved.  The benefits provided for employees under the Program shall be in
addition to, and in no way preclude, other forms of compensation to or in
respect of such employee.
9.   Tax Gross-Up.  The amount of fees paid pursuant to the Program for each
participant can be grossed-up for Federal, State (where applicable), Social
Security and Medicare taxes at the highest marginal tax rate.  The Company will
pay the taxes directly to the respective agencies on behalf of
participants.  Each participant’s earnings statement and W-2 will reflect the
benefit paid on behalf of the participant under the Program and the associated
tax gross-up as earnings.  The taxes paid on behalf of the participant will also
be shown as withholdings.  The tax gross-up payment for reimbursements provided
during a calendar year will be made before the end of that calendar year.

 As amended by the Corporate Personnel Committee on December 2, 2008
 
 

--------------------------------------------------------------------------------

 


10.   Section 409A.  This Program shall be interpreted to avoid any penalty
sanctions under Section 409A of the Internal Revenue Code, as amended, and
applicable Treasury Regulations and guidance thereunder (“Section 409A”).  The
timing of any payment provided hereunder that is subject to Section 409A may not
be accelerated unless permitted under Section 409A.  In no event shall a
participant, directly or indirectly, designate the calendar year of
payment.  All reimbursements and in-kind benefits provided under this Program
shall be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirement that (i) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (ii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iii) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.
11.   Amendment or Termination.  The Corporate Personnel Committee may from time
to time amend or at any time terminate the Program.

 As amended by the Corporate Personnel Committee on December 2, 2008
 
 

--------------------------------------------------------------------------------

 
